                Case 6:20-cv-00864 Document 1 Filed 09/24/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 Wireless Communications Mobile LLC,                             Case No. 6:20-cv-864
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 DFW Security LLC,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Wireless Communications Mobile LLC (“Plaintiff”), through its attorneys,

complains of DFW Security LLC (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Wireless Communications Mobile LLC is a corporation organized and

existing under the laws of Delaware that maintains its principal place of business at 200

Continental Drive, Suite 401, Newark DE 19713.

       2.         Defendant DFW Security LLC is a corporation organized and existing under the

laws of Texas that maintains an established place of business at 2533 East Loop 820 N, Fort

Worth, TX 76118.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
               Case 6:20-cv-00864 Document 1 Filed 09/24/20 Page 2 of 6




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and is incorporated in this District’s state.

                                           PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

9,125,079 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                          THE ’079 PATENT

         8.      The ’079 Patent is entitled “Programmable communicator,” and issued

 09/01/2015. The application leading to the ’079 Patent was filed on 08/08/2014. A true and

 correct copy of the ’079 Patent is attached hereto as Exhibit 1 and incorporated herein by

 reference.

         9.      The ’079 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’079 PATENT

         10.     Plaintiff incorporates the above paragraphs herein by reference.

         11.     Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’079 Patent in at least this District by making, using, offering to sell,




                                                   2
                Case 6:20-cv-00864 Document 1 Filed 09/24/20 Page 3 of 6




selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’079 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’079 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’079 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

          12.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’079 Patent Claims, by having its employees internally

test and use these Exemplary Products.


          13.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

          14.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’079

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’079

Patent.

          15.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’079 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’079 Patent.




                                                   3
               Case 6:20-cv-00864 Document 1 Filed 09/24/20 Page 4 of 6




         16.      Contributory Infringement. Defendant therefore actively, knowingly, and

 intentionally has been and continues materially contribute to their own customers infringement

 of the ’079 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

 Products to their customers for use in end-user products in a manner that infringes one or more

 claims of the ’079 Patent. The Exemplary Defendant Products are especially made or adapted

 for infringing the ’079 Patent and have no substantial non-infringing use. For example, in view

 of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

 material to at least one claim of the ’079 Patent.

         17.      Exhibit 2 includes charts comparing the Exemplary ’079 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’079 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’079

 Patent Claims.

         18.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2.

         19.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND

        20.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.      A judgment that the ’079 Patent is valid and enforceable




                                                     4
           Case 6:20-cv-00864 Document 1 Filed 09/24/20 Page 5 of 6




    B.      A judgment that Defendant has infringed directly, contributorily, and/or induced

            infringement of one or more claims of the ’079 Patent;

    C.      An accounting of all damages not presented at trial;

    D.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants past infringement with respect to the ’079 Patent.

    E.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants continuing or future infringement, up until the date such judgment

            is entered with respect to the ’079 Patent, including pre- or post-judgment interest,

            costs, and disbursements as justified under 35 U.S.C. § 284;

    F.      And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

            an accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.




Dated: September 24, 2020          Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC



                                                5
Case 6:20-cv-00864 Document 1 Filed 09/24/20 Page 6 of 6




                 5680 King Centre Dr, Suite 645
                 Alexandria, VA 22315
                 (773) 669-4590
                 isaac@rabilaw.com

                 Counsel for Plaintiff
                 Wireless Communications Mobile LLC




                            6
